Citation Nr: 1300739	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active duty service from July 1981 to September 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in July 2012, at which time a petition to reopen a previously denied claim of service connection for an acquired psychiatric disability was granted.  The Board then remanded the claim for additional development.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDINGS OF FACT

1.  The Veteran's June 1980 entrance examination reflects normal psychiatric findings and the Veteran denied all relevant symptoms on a Report of Medical History obtained at that time.  

2.  There is no clear and unmistakable evidence that establishes the Veteran's psychiatric disability manifested prior to entering active service.

3.  Service treatment records show that the Veteran was admitted for psychiatric examination on July 14, 1981, after which he was diagnosed with a schizophreniform disorder.  





CONCLUSION OF LAW

An acquired psychiatric disability currently diagnosed as a schizoaffective disorder was incurred during active service.  38 U.S.C.A. §§, 1111, 1131, 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.3(n), 3.303, 3.306(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that his current psychiatric disability, which has been variously diagnosed as a schizophreniform disorder, schizophrenia, bipolar disorder and a schizoaffective disorder, was initially manifested during active service.  He argues that the symptoms he exhibited shortly after entering active service were not present prior to service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran was provided a physical examination upon enlistment in the National Guard in June 1980.  The psychiatric evaluation was noted to be normal.  He denied all pertinent symptoms on a Report of Medical History obtained at that time.  This included an answer of "no" when asked if he had a history of nervous trouble of any sort.  

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As the June 1980 entrance examination was negative for a psychiatric disability, the Veteran is presumed to have been sound upon his entrance into active service.  Clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service is required to overcome this presumption.  

The Veteran entered active duty to undergo advanced individual training on July 5, 1981.  Subsequently, the service treatment records show that he was referred to the Mental Health clinic for evaluation of his mental status on July 14, 1981.  An August 4, 1981, Medical Board report states that at the time of admission, the Veteran was exhibiting symptoms such as a flat affect, inappropriate smiling, looseness of association, thought blocking, tangentiality, poverty of speech, and some paranoid behavior.  He admitted to the occasional use of various drugs to include previous PCP exposure.  He also reported inappropriate crying at the sound of birds chirping and to hearing voices.  The Veteran's personal, family, and past medical histories were all negative for psychiatric illnesses.  A description of the Veteran's hospital course states that he admitted to having heard voices "for some time."  The report added that this "would seem to indicate the presence of symptoms prior to entry on active duty for advanced individual training."  Following mental status examination, the final diagnoses was a schizophreniform disorder, acute, severe.  It was considered to have existed prior to service, and to be service-aggravated.  

August 25, 1981, Evaluation Board proceedings found that the Veteran was unfit for continued military service by reason of schizophreniform psychosis.  He had undergone basic training from July 1980 to September 1980, and was then ordered to active duty on July 5, 1981 for additional training.  The Evaluation Board found that the evidence of record indicates that considering the onset of the current condition so soon after reporting for training, the condition must be considered not incident to service and not service aggravated.  The diagnoses reached by the Evaluation Board included an acute schizophreniform disorder and chronic, mixed substance abuse.  

The post service medical records include private records from several different sources as well as some VA records.  These date from March 1982 until the present, and show that the Veteran has been under more or less constant supervision and treatment since that time for what has been variously diagnosed as a schizophreniform disorder, schizophrenia, a bipolar disorder and a schizoaffective disorder.  He has also received treatment for substance abuse issues during this period.  However, none of these records reference any treatment or complaints for psychiatric symptoms prior to the Veteran's July 1981 hospital admission while on active service.  

A March 2008 letter attests to the Veteran's character and work ethic prior through 1981.  A change was noted in the Veteran's behavior and work ethic after his return from the military in November 1981.  This letter was signed by 13 different people, apparently all laymen without any specialized knowledge of psychiatric disorders. 

In the July 2012 decision, the Board noted that the reference in the service treatment records to the Veteran having heard voices for some time did not rise to the level of clear and unmistakable evidence required to overcome the presumption of soundness.  The Board further noted the Veteran's history of drug use, which apparently included the use of PCP while in service in July 1981.  The Board remanded in order to obtain a medical opinion as to whether it was at least as likely that his current psychiatric disability was incurred in service.  In doing so, the examiner was requested to assume that the Veteran was clinically normal on entrance into service.  The examiner was also to address whether or not the Veteran's psychiatric disability could have been caused or worsened by drug use in service. 

The Veteran was afforded a VA examination in September 2012.  The examiner found that the most accurate diagnosis was a schizoaffective disorder.  The prior diagnosis of schizophrenia was not a separate diagnosis, but the current diagnosis was simply a clarification of the previous one based on additional information.  The examiner stated that the Veteran clearly suffered from a psychotic condition while in service, which may have been temporarily worsened by the use of PCP.  The examiner noted the request to accept as fact that the Veteran was normal upon entrance to service, but stated that it was her professional opinion "that his occurrence of psychosis was a natural progression that would have occurred anyway."  The examiner added that the use of PCP may have briefly exacerbated or brought on the acute onset of the psychosis, but the continuation of symptoms was not due to PCP.  It would be speculation to opine as to the extent of this aggravation, although a baseline could be shown by the significant level of psychosis that remained while the Veteran was institutionalized.  There was no evidence that drug use was a symptom of the psychiatric disability, as he was reported to have used alcohol and drugs prior to service.  She added that psychotic disorders such as schizophrenia and schizoaffective disorders emerge naturally during one's late teens to early twenties regardless of substance use.  

The Board finds that entitlement to service connection for a psychiatric disability that has been variously diagnosed as a schizophreniform disorder, schizophrenia, a bipolar disorder and a schizoaffective disorder is supported by the evidence.  

As previously noted, the Veteran's entrance examination was normal, and he is presumed to have been normal when he entered active service on July 5, 1981.  The only reference to any possible symptoms prior to the in-service hospital admission on July 14, 1981 is the Veteran's statement during that admission of having heard voices "for some time."  It should be noted that a May 2008 statement from the Veteran explains that the reference to "for some time" was intended to indicate prior to that hospital admission and not prior to entering active service.  In any event, the reference to hearing voices "for some time," standing alone, is insufficient to constitute clear and unmistakable evidence that a chronic psychiatric disorder preexisted service and thus the presumption of soundness has not been overcome in this case.

The September 2012 VA examiner was not entirely responsive to the Board's questions on remand, as she disregarded the instructions to assume that the Veteran was normal upon entrance into active service.  However, her opinion indicates that the disability that was manifested during service was a natural progression that would have occurred regardless of military service.  She does not suggest that the disability ever manifested prior to entering service, but rather that the Veteran was predisposed to developing the disability which manifested during service.  The Board notes that being predisposed to having a disability does not equate to actually having that disability.  As the initial evidence of symptoms, treatment and diagnosis of a psychiatric disability occurred during service, service connection is warranted. 

Finally, the September 2012 examiner indicated that the Veteran's drug use did not cause his psychiatric disability.  She further indicated that while the drug use may have resulted in a temporary exacerbation of his symptoms, it did not result in the permanent increase in severity beyond the natural progression of the disease that is required for a finding of aggravation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).  Temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  This is confirmed by the examiner's suggestion that the method to establish a baseline would be to examine the Veteran's symptoms at the end of his hospitalization, as by that time the drugs were no longer in his system.  She observed the Veteran was still having a significant level of psychosis at that time.  Therefore, as the Veteran's drug use neither caused nor aggravated his psychiatric disability, entitlement to service connection is not precluded on the basis of willful misconduct.  38 C.F.R. § 3.1(n).  

To conclude, as there is no clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to active service, as the initial manifestation of this disability occurred during service, and as this manifestation was neither caused nor aggravated by drug use, entitlement to service connection is established. 


ORDER

Entitlement to service connection for an acquired psychiatric disability currently diagnosed as a schizoaffective disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


